Judgment of the circuit court reversed on grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; and this court coming now to render such judgment as the circuit court should have rendered, it is ordered and adjudged that the judgment of the common pleas court be, and the same hereby is, reversed and said cause remanded to said common pleas court for a new trial, for the reason that the common pleas court erred in charging the jury that there was no evidence of any negligence on the part of the conductor of the *450street-car in question, and that there could be no recovery against the defendant company upon the ground that he was negligent.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.